Case: 5:18-cr-00094-PAG Doc #: 298 Filed: 04/23/20 1o0f1. PagelD #: 2420

UNITED STATES DISTRICT COURT FOR
THE NORTHERN DISTRICT OF OHIO

UNITED STATES OF AMERICA *
*
Vv. * CASE NO. 5:18CR94-002
*
*
AUDREY J. GIBSON x
2 2 KK

ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING
FOR FELONY PLEAS AND/OR SENTENCINGS

In accordance with Standing Order 2020-06, this Court finds:

 

¥ That the Defendant has consented to the use of video teleconferencing/teleconferencing

 

to conduct the proceeding(s) held today, after consultation with counsel; and

 

 

 

Vv That the proceeding(s) to be held today cannot be further delayed without serious harm

 

to the interests of justice, for the following specific reasons:

By agreement of the parties, the sentencing is not to occur before co-defendant’s sentencing which was delayed due

 

to a superseding indictment, the withdrawal of a guilty plea because of intervening new law, independent expert

 

ry co-defen at or the conti iguan 2.0 encine
ccordingly, the proceed: ing(s) yhet on this $date may be conducted by:

 

Vv Video Teleconferencing

 

 

 

Teleconferencing, because video teleconferencing is not reasonably available for the

 

following reason:

 

The Defendant (or the Juvenile) is detaimed at a facility lacking video

 

eleconferencing capability.

 

 

 

Other:

 

 

 

Date: 4/23/20 /s/ Patricia A. Gaughan
United States District Judge

 
